Citation Nr: 1824113	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a Board hearing held at the RO; 
a transcript of that hearing is of record.

In May 2017, the Board remanded the Veteran's claims for additional development.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's hypertension is related to service or secondary to his service-connected diabetes.

2.  The weight of the evidence is against a finding that the Veteran has a current prostate disability that is related to service or secondary to his service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in August 2009, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  The Veteran underwent VA examinations in January 2010, May 2016, and August 2017 to determine the nature and etiology of his claimed disabilities.  As such, the Board will proceed to the merits.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension and malignant tumors, will be presumed to have been incurred in service if manifested to a compensable degree within the applicable time limits following service.  38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Veterans who, during active service, served on land in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been use.  Id. 

Service incurrence for certain diseases, including ischemic heart disease and prostate cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange), even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure.  Id.  For purposes of this presumption, the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(3), Note 2.

A claimant may nevertheless establish service connection based on herbicide exposure with proof of actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to an herbicide agent does not preclude direct service connection for other conditions based on exposure to an herbicide agent); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, if there is no presumptive service connection available, direct service connection can be established on a facts-found basis, if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee, 34 F.3d at 1043-44.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Hypertension

The Veteran seeks service connection for hypertension.  See June 2009 claim.  

There is no argument or indication that the Veteran's diagnosed hypertension first manifested in service or within a year after separation from service.  Rather, the Veteran has stated that he was first diagnosed with hypertension in 1994.  See June 2009 claim.  He asserts that his hypertension is secondary to his service-connected diabetes, to include diabetes medication.  See September 2009 statement in support of claim; December 2016 Board hearing transcript at 5 & 10.  He has also suggested that his hypertension is related to exposure to herbicide agents in Vietnam.  Id.  As mentioned above, hypertension is not a listed disease associated with herbicide exposure.  Based on the above, the Board finds that presumptive service connection based on a chronic disease or exposure to herbicide agents is not warranted.

A January 2010 VA examiner opined that the Veteran's hypertension is less likely than not secondary to his diabetes, as the former predated the latter by approximately 14 years.  Regarding aggravation, the examiner stated it would be difficult to conclude that the Veteran's hypertension had been aggravated by his diabetes, since the Veteran remained on one blood pressure medication.  

The Veteran underwent a second VA examination in May 2016.  The VA examiner acknowledged the Veteran's assertion that the dose of his hypertension medication had increased since he had been diagnosed with diabetes, but noted that, 22 years after his hypertension diagnosis, he still only required one medication (Lisinopril 5mg) for adequate treatment.  The examiner added that the Veteran had not developed any known complications to support his claim of aggravation.

In January 2017, the Veteran submitted recent private treatment records.  Significantly, these records show that the dose for Lisinopril was increased from 10mg to 20mg in June 2016.  This evidence confirms the Veteran's assertion that the dose of his hypertension medication has increased.  In view of this evidence, the Board remanded for a new VA opinion.

In August 2017, a different VA examiner, a physician, opined that the Veteran's hypertension is less likely than not aggravated beyond its natural progression by his service-connected diabetes, to include its medication.  The examiner acknowledged evidence showing that the dosage for Lisinopril had changed from 10 mg to 20 mg, and more recently to 40 mg.  Nevertheless, the examiner determined there was no evidence of complications of hypertension to support a claim of further aggravation beyond the natural progression by either diabetes or its medications.  In support of this conclusion, the examiner noted that the Veteran's hypertension still required only one medication.  The examiner also noted that there was no medical evidence showing that the hypertension was related to service, to include herbicide exposure.

The August 2017 VA opinion shows adequate consideration of the relevant evidence and appears to be based on sound medical judgment.  As such, it is worthy of considerable probative weight.

The Board acknowledges the Veteran's assertion that his diabetes has caused an aggravation of his hypertension as well as his suggestion that his hypertension is due to herbicide exposure in service.  Unfortunately, he is not competent to establish such a causal nexus, as this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, he has not submitted competent evidence to establish such a link. 38 U.S.C. § 5107(a).

As the weight of the competent and probative evidence is against a finding that the Veteran's hypertension is related to service or secondary to his service-connected diabetes, the Board finds that all the criteria for service connection have not been met and service connection is not warranted.

Prostate

The Veteran seeks service connection for a prostate disability.  See June 2009 claim.  

At the outset, the Board notes that there is no argument or indication that the Veteran has prostate cancer, so as to warrant presumptive service connection based on the Veteran's presumed exposure to herbicide agents.

An August 2017 VA examination shows a diagnosis of benign prostatic hyperplasia (BPH) status post transurethral resection of the prostate (TURP) in 2005.  At the August 2017 VA examination, the Veteran did not report current symptoms or treatment for this condition.  The examination report is negative for voiding dysfunction.  The Veteran did report decreased libido and erectile dysfunction.  (Service connection for erectile dysfunction has already been established.)

The Veteran asserts that his prostate disability secondary to his service-connected diabetes, to include diabetes medication.  See September 2009 statement in support of claim; December 2016 Board hearing transcript at 5 & 10.  He has also suggested that it is related to herbicide exposure in service.  Id. 

The August 2017 VA examiner opined that the Veteran's diagnosed prostate disorder is less likely than not related to service, or caused or aggravated by his service-connected diabetes, to include medication.  The examiner noted that the Veteran's BPH started in 2000 and required TURP surgery in 2005.  As such, it predated the Veteran's diagnosis of diabetes in 2008.  Additionally, the examiner indicated that the Veteran's prostate was totally asymptomatic at present.  As to the etiology of the Veteran's prostate disorder, the examiner indicated that the Veteran's BPH did not have a correlation to herbicide exposure in service.  Rather, the examiner concluded that it was related to age-related physiological changes.

The weight of the evidence establishes that the Veteran's prostate disorder is presently asymptomatic, except for erectile dysfunction, for which the Veteran is already service-connected.  Further, the weight of the evidence fails to show that the Veteran's prostate disorder is related to service, or caused or aggravated by his service-connected diabetes, to include medication.  The August 2017 VA opinion shows adequate consideration of the relevant evidence and appears to be based on sound medical judgment.  As such, it is worthy of considerable probative weight.

The Board acknowledges the Veteran's assertion that his prostate disorder is caused or aggravated by his service-connected diabetes, as well as his suggestion that it is secondary to herbicide exposure in service.  Unfortunately, he is not competent to establish such a causal nexus, as this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, he has not submitted competent evidence to establish such a link.

The Board also acknowledges literature (recently submitted by the Veteran) that appears to show a relationship between an enlarged prostate and the use of Metformin, an anti-diabetic medication.  See 06/12/2017, Medical Treatment Record - Non-Government Facility.  Here, however, the record shows that the Veteran was first diagnosed with diabetes in 2008.  See 01/05/2010, VA examination.  A review of available treatment records fails to show use of Metformin prior to 2012.  Thus, there is no indication that the Veteran used Metformin prior to 2000, when he was diagnosed with BPH, or prior to 2005, when he underwent TURP surgery.  As such, the evidence fails to establish that the Veteran's BPH is related to his use of Metformin.

In sum, the weight of the evidence is against a finding that the claimed prostate disorder, currently asymptomatic, is related to service or secondary to his service-connected diabetes.  See Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) ("disability" in VA regulations is "generally associated with the veteran's inability to perform certain acts"); cf. Saunders v. Wilkie, No.2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that pain alone can serve as a functional impairment and therefore qualify as a disability). Here, the Veteran's prostate disorder is currently asymptomatic so there is no functional impairment.  As such, the service connection claim is denied.


ORDER

Service connection for hypertension is denied.

Service connection for a prostate disability is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


